[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
On December 30, 1996, the court entered judgment for the defendant on the complaint and on his counterclaim. That judgment against the plaintiff Maria Variest was the result of the court's finding that a January 17, 1990 agreement between the parties constituted a novation and represented a settlement of all claims between the parties.
Counsel for the defendant has filed a motion to correct on which the parties have been heard. The defendant has called to the court's attention the fact that on April 10, 1992, the defendant paid the balance due on a note on which the defendant Gold "N" Pawn Shop, Inc. was the obligor. This payment in the amount of $54,759.44 was the balance due on a note guaranteed by the plaintiff Variest and the defendant.
In entering judgment as it did, the court apparently neglected to note that this payment was made after the 1990 agreement. It was not specifically mentioned in that agreement, but at the time of the execution the corporate defendant was making the regular payments due on the note.
After referring to its trial notes and hearing counsel, the court concludes that the defendant should also prevail on the 3rd count of his counterclaim.
Judgment may therefore enter for the defendant to recover of the plaintiff the sum of $54,759.44, plus legal interest at the rate of 10% per annum from April 10, 1992 to April 10, 1997 in the amount of $27,379.72.
Anthony V. DeMayo Judge Trial Referee CT Page 4429